Exhibit 10.30

PLATO LEARNING, INC.
2006 STOCK INCENTIVE PLAN

EMPLOYEE STOCK OPTION AGREEMENT

PLATO Learning, Inc., a Delaware corporation (the “Company”), hereby grants to
[Name] (the “Employee”) on this [day] day of [month], [year] (the “Option
Date”), pursuant to the provisions of the PLATO Learning, Inc. 2006 Stock
Incentive Plan (the “Plan”), a non-qualified stock option (the “Option”) to
purchase from the Company [shares] shares of its Common Stock, $.01 par value
(“Stock”), at the price of [$price] per share upon and subject to the terms and
conditions set forth below.

1. Option Subject to Acceptance of Agreement.

The Option shall be forfeited unless the Employee shall accept this Agreement by
executing it in the space provided below and return it to the Company within
60 days following the Option Date.

2. Time and Manner of Exercise of Option.

2.1 Maximum Term of Option. In no event may the Option be exercised, in whole or
in part, after 5:00 p.m., Minneapolis time, on the date, which is eight
(8) years after the Option Date (the “Expiration Date”).

2.2 Exercise of Option. Except as otherwise provided in the Plan, the Option
shall become exercisable with respect to (i) 33.33% of the aggregate number of
shares of Stock (rounded down to the nearest whole Shares) subject to the Option
on December 10, 2008 (the “First Exercise Date”); (ii) with respect to 33.33% of
the aggregate number of shares of Stock (rounded down to the nearest whole
Shares) subject to the Option on December 10, 2009 (the “Second Exercise Date”);
and (iii) with respect to the remaining aggregate number of shares of Stock
subject to the Option on December 10, 2010 (the “Third Exercise Date”); (the
First Exercise Date, the Second Exercise Date, and the Third Exercise Date each
being referred to herein as an “Exercise Date”).

2.3 Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised (i) by giving written notice to the Secretary of the
Company or the Secretary’s designee, specifying the number of whole shares to be
purchased and accompanied by the payment therefore in full in cash or, if
permitted by the Compensation Committee, (A) in previously owned whole shares of
Stock (for which the Employee has good title, free and clear of all liens and
encumbrances) having a fair market value, determined as of the date of exercise,
equal to the aggregate purchase price payable pursuant to the Option by reason
of such exercise, (B) in cash by a broker-dealer to whom the Employee has
submitted an irrevocable notice of exercise, or (C) a combination of cash and
Stock as described in this Section; and (ii) by executing such documents as the
Company may reasonably request. No shares shall be issued until the full
purchase price and all applicable taxes have been paid.

2.4 Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate on its
Expiration Date, or earlier to the extent not exercised pursuant to Section 2.2
and pursuant to Section 6.10 of the Plan, except that upon Voluntary Termination
with Good Reason or Involuntary Termination without Cause, of such Employee’s
service with the Company, any Option held by such Employee will vest and be
exercisable throughout the term of the grant. For purpose of this Agreement
“Good Reason” shall exist if the Company, without Participant’s written consent:
(i) materially reduces the nature, scope, level or extent of Participant’s
responsibilities; (ii) reduces Participant’s salary; (iii) gives written notice
to the Participant not to extend the Term of any Employment Agreement in effect;
or (iv) relocates Participant’s principal business office to a location which is
more than fifty (50) miles from both (A) Participant’s principal business office
immediately prior to such relocation and (B) Participant’s principal place of
residence at the time of such relocation. For the purposes of this Agreement,
“Cause” shall mean Participant’s: (i) indictment or plea of guilty or nolo
contendere involving any felony or gross misdemeanor involving dishonesty,
fraud, or breach of trust under any law of the United States or any State
thereof; (ii) willful engagement in any conduct or gross negligence that in
either case materially injures the Company or any of its subsidiaries; or
(iii) willful and substantial nonperformance of assigned duties, provided that
such nonperformance has continued more than ten days after the Company has given
written notice of such nonperformance and of its intention to terminate
Participant’s employment because of such nonperformance. Upon Voluntary
Termination without Good Reason of such Employee’s service with the Company, any
Option held by such Employee may thereafter be exercised to the extent it was
exercisable at the time of such termination, but may not be exercised after one
year after such termination, or the expiration of the stated term of the Option,
whichever period is the shorter. In the event an Employee’s Service with the
Company is terminated for Cause, all unexercised Options granted to such
Employee shall immediately terminate. In the event that the Employee shall
forfeit rights to purchase all or a portion of the shares to which this Option
relates, the Employee shall, within 10 days of the date of the Company’s written
request, return this Agreement to the Company for cancellation.

2.5 Change in Control. Notwithstanding any other provisions as outlined in the
Plan, and unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges, upon a Change in Control any and all outstanding Options
will become immediately exercisable and will remain exercisable throughout their
entire term.

3. Restrictive Covenants.

If the Participant breaches any non-disclosure, non-compete, non-solicitation
provisions pursuant to Sections 3.1, 3.2 and 3.3 or other provisions of this
Agreement, whether during or after termination of Service, in addition to any
other penalties or restrictions that may apply under any employment agreement,
state law, or otherwise, the Participant will forfeit any and all Options or
shares of Stock granted to him or her under this Agreement, including shares of
Stock that have been distributed upon exercise of Options. In the event that the
Participant shall forfeit rights to any shares of Stock to which the Options
relate, the Participant shall, within 10 days of the date of the Company’s
written request, return this Agreement, any shares of Stock or any certificates
to the Company for cancellation.

3.1 Non-Disclosure. Participant agrees not to directly or indirectly, without
the Company’s prior written consent: (i) use or disclose, for the benefit of any
person, firm or entity other than the Company and its subsidiaries, the
Confidential Business Information of the Company or any of its subsidiaries;
(ii) distribute or disseminate in any way to any person, firm or entity anyone
other than the Company and its subsidiaries, any Confidential Business
Information in any form whatsoever; (iii) copy any Confidential Business
Information other than for use by the Company or any of its subsidiaries;
(iv) remove any Confidential Business Information from the premises of the
Company; (v) fail to safeguard all confidential documents; and (vi) copy any
confidential documents belonging to any of the Company’s customers. For purposes
of this Agreement, “Confidential Business Information” means information or
material that is not generally available to or used by others or the utility or
value of which is not generally known or recognized as a standard practice,
whether or not the underlying details are in the public domain, including but
not limited to its computerized and manual systems, procedures, reports, client
lists, review criteria and methods, financial methods and practices, plans,
pricing and marketing techniques, business methods and procedures and other
valuable and proprietary information relating to the pricing, marketing, design,
manufacture and formulation of educational software, as well as information
regarding the past, present and prospective clients of the Company or any of its
subsidiaries, and their particular needs and requirements, and their own
confidential information. Upon termination of employment for any reason,
Participant agrees to return to the Company all policy and procedure manuals,
records, notes, data, memoranda, and reports of any nature (including
computerized and electronically stored information) which are in Participant’s
possession and/or control which relate to (i) the Confidential Business
Information of the Company or any of its subsidiaries, (ii) the business
activities or facilities of the Company or its past, present, or prospective
clients.

3.2 Non-Compete. During the period of Participant’s Service and for a period of
one (1) year following termination of this Agreement and Participant’s
employment for any reason (the “Restricted Period”), Participant will not
directly or indirectly, on his or her behalf, or as a partner, officer,
director, trustee, member, employee, or otherwise, within the United States or
in any foreign market in which Participant was engaged in activities on behalf
of the Company or any of its subsidiaries, own, engage in or participate in, in
any way, any business that is similar to or competitive with any actual or
planned business activity engaged in or planned by the Company or any of its
subsidiaries at the time the Participant was terminated. However, this Agreement
shall not prohibit ownership by Participant of up to 2% of the shares of stock
of any corporation the stock of which is listed on a national securities
exchange or is traded in the over-the-counter market.

3.3 Non-Solicitation. During the Restricted Period, Participant will not
directly or indirectly, for the purpose of selling services and/or products
provided or planned by the Company or any of its subsidiaries at the time the
Participant’s employment was terminated, call upon, solicit or divert any actual
customer or prospective customer of the Company or any of its subsidiaries,
unless employed by the Company to do so. An actual customer, for purposes of
this Section, is any customer to whom the Company or any of its subsidiaries has
provided services and/or products within one year prior to Participant’s
termination of employment. A prospective customer, for purposes of this Section,
is any prospective customer to whom the Company or any of its subsidiaries
sought to provide services and/or products within one year prior to the date of
Participant’s termination of employment when Participant had knowledge of or was
involved in such solicitation. Participant further agrees that during the
Restricted Period Participant shall not directly or indirectly induce any person
to leave the employ of the Company or any of its subsidiaries, or solicit any
person who is currently or was an employee of the Company or any of its
subsidiaries at any time during the twelve months prior to Participant’s
termination of employment.

3.4 Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Agreement is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.

4. Additional Terms and Conditions of Option.

4.1 Withholding Taxes. As a condition precedent to any exercise of the Option,
the Employee shall, upon request by the Company, pay to the Company in addition
to the purchase price of the shares such amount of cash as the Company may be
required to withhold, under all applicable federal, state or local laws or
regulations. The employee will recognize ordinary income at the time of exercise
in an amount equal to the excess, if any, of the fair market value of a share of
Common Stock at the time of exercise over the option price, multiplied by the
number of shares as to which the option is exercised. The Employee may elect, by
written notice to the Company, to satisfy part or all of the withholding tax
requirements associated with the exercise by delivering to the Company from
shares of Stock already owned by the Employee, that number of shares having an
aggregate Fair Market Value equal to part or all of the tax payable by the
Employee under this Section 4.1. Any such election shall be in accordance with,
and subject to, applicable tax and securities laws, regulations and rulings.

4.2 Agreement Subject to Plan. This Agreement is subject to the provisions of
the Plan, and shall be interpreted in accordance therewith, except where
specifically provided otherwise in this Agreement. The Employee hereby
acknowledges receipt of a copy of the Plan.

PLATO LEARNING, INC.

By:

[Company Executive]

Accepted this      day of

     , 200

     

[Name]

